       Case 1:20-cv-01945-PAE-SN Document 109 Filed 07/20/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                  7/20/2021


RAFIC SAADEH,

                                            Plaintiff,
                                                                     20-CV-01945 (PAE) (SN)
                          -against-
                                                                        REPORT AND
MICHAEL KAGAN, et al.,                                               RECOMMENDATION

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge.

TO THE HONORABLE PAUL A. ENGELMAYER:

        This case is about a $130,000 loan made by Plaintiff Rafic Saadeh to Irving Kagan, who

is now deceased, and Saadeh’s efforts to recoup the loan from Irving Kagan’s sons and the Estate

of Irving Kagan (the “Estate”) after the loan became due on April 30, 2018. Saadeh sued the

Estate of Irving Kagan and Irving Kagan’s sons, Michael and Joshua Kagan. The Estate never

answered the Complaint and never appeared. On January 29, 2021, the Court entered a default in

Saadeh’s favor against the Estate and referred the matter to my docket to conduct an inquest on

damages. Because Saadeh has established a sufficient basis on which to award damages, I

recommend he be awarded $136,368.22, plus pre- and post-judgment interest to be calculated at

the relevant statutory rates.

                                              BACKGROUND

        On March 4, 2020, Rafic Saadeh sued Michael Kagan and the Estate of Irving Kagan, by

its administrator, Michael Kagan. ECF No. 4. Saadeh brought claims for breach of contract and




                                                         1
      Case 1:20-cv-01945-PAE-SN Document 109 Filed 07/20/21 Page 2 of 13




promissory estoppel against the Estate and Michael Kagan, and for fraudulent conveyance

against Michael Kagan, and sought damages and attorney’s fees and costs. Id.

       After Defendants failed to appear, Saadeh filed a proposed clerk’s certificate of default

against Michael Kagan and the Estate, and the Clerk of Court issued the certificates of default

against both Defendants. See ECF Nos. 13, 15, 17, 18. Thereafter, Saadeh moved for default

judgment against Michael Kagan and the Estate. See ECF No. 19. A few weeks later, Michael

Kagan, proceeding pro se in his individual capacity and as the representative of the Estate,

emailed the chambers of the Honorable Paul A. Englemayer, opposing Saadeh’s motion for

default judgment and requesting an extension of time to respond to the Complaint “on behalf of

both [his] father’s estate (as administrator) and [him]self.” See ECF No. 27. In light of this

appearance, Judge Engelmayer denied Saadeh’s motion for default judgment against both

Defendants. See id.

       Before he answered, Michael Kagan sought to adjourn an initial pretrial conference,

asserting that he had learned that he could not proceed pro se as administrator of Irving Kagan’s

estate and therefore could not submit an answer on behalf of the Estate. See ECF No. 32. He also

asserted that he had “limited powers of appointment” that he was unsure gave him power to take

legal actions involving the Estate. Id. The Limited Letters of Administration for the Estate issued

by the Chief Clerk of the Court of New York County Surrogate’s Court filed by Michael Kagan

indicated that he was the fiduciary of the Estate with powers subject to certain limitations:

               These letters confer no power to take possession or control of any
               property until further order of this court, and with respect to a cause
               of action are limited to the power to prosecute and confer no power
               to compromise the action, collect any settlement or enforce any
               judgment until further order of this court, or the order of any court
               of competent jurisdiction (EPTL 5-4.6).




                                                 2
      Case 1:20-cv-01945-PAE-SN Document 109 Filed 07/20/21 Page 3 of 13




               THESE LETTERS, granted pursuant to a decree entered by the
               court, authorize and empower the above-named fiduciary . . . to
               perform all acts requisite to the proper administration and
               disposition of the estate/trust of the Decedent in accordance with the
               laws of New York State, subject to the limitations and restrictions,
               if any, as set forth above.

ECF No. 32, Ex. A.

       Michael Kagan answered the Complaint in his individual capacity on July 6, 2020, but

did not answer on behalf of the Estate. See ECF No. 37. Given Michael Kagan’s stated attempts

to secure counsel for the Estate, the Court adjourned the time for the Estate to answer or

otherwise respond to the Complaint “until further order of the Court.” ECF No. 38. Following an

Initial Pretrial Conference on August 11, 2020, the Court instructed that “[i]f, by September 10,

2020, the Estate has not appeared, Plaintiff may file a letter renewing his application for a default

to be entered against the Estate.” ECF No. 39.

       The Estate did not appear, then or ever. Saadeh renewed his motion for a default

judgment against the Estate, and Judge Engelmayer ordered the Estate to show cause by October

8, 2020, as to why a default judgment should not issue. See ECF Nos. 40, 41.

       On October 30, 2020, Saadeh filed his Amended Complaint, adding Joshua Kagan,

another son of Irving Kagan, as a defendant. See ECF No. 45. Michael Kagan answered the

Amended Complaint on November 19, 2020, and Joshua Kagan moved to dismiss the Amended

Complaint on December 15, 2020. See ECF Nos. 50, 53. The Estate did not answer.

       On December 4, 2020, Judge Engelmayer directed the administrator of the Estate to

“move forthwith before the Surrogate’s Court to obtain authority to defend the Estate in this

case.” ECF No. 52. At that time, Judge Engelmayer also denied Saadeh’s motion for a default

judgment against the Estate without prejudice. Id.




                                                  3
      Case 1:20-cv-01945-PAE-SN Document 109 Filed 07/20/21 Page 4 of 13




       On January 11, 2021, Saadeh moved to reopen the motion for default judgment against

the Estate. See ECF No. 64. Saadeh asserted that an October 2, 2020, Certificate of Appointment

of Administrator indicated that Amended Letters of Administration had been issued to Michael

Kagan on September 30, 2020, and that Michael Kagan now had no relevant limitations to his

authority to act on behalf of the Estate. Id. at 2; see also ECF No. 64, Ex. A (New York County

Surrogate’s Court Certificate).

       Immediately, Judge Engelmayer acknowledged the September 30, 2020 Letters of

Administration, and directed Michael Kagan that if he intended to oppose the motion, he must

file a letter explaining why the Court should not enter a default judgment against the Estate. See

ECF No. 65. The Court did not receive a letter from Michael Kagan opposing the motion, and

Saadeh renewed his motion for a default judgment against the Estate for a third time on January

21, 2021. See ECF No. 70.

       Judge Engelmayer entered a default against the Estate on January 29, 2021, finding that

proof of service had been filed and the Estate had failed to appear for any purpose in this case,

and referring this matter to me to conduct an inquest on damages. See ECF Nos. 74, 75. Saadeh

filed his Proposed Findings of Fact and Conclusions of Law and supporting documentation on

February 16, 2021. 1 See ECF Nos. 84–85. Again, the Estate did not appear or file any papers in

opposition.




1
 Saadeh filed his Second Amended Complaint on March 18, 2021. See ECF No. 95. Because the
Amended Complaint was the operative complaint at the time the default judgment was entered against the
Estate, the Court will not rely on the Second Amended Complaint for the purposes of this inquest.

                                                  4
      Case 1:20-cv-01945-PAE-SN Document 109 Filed 07/20/21 Page 5 of 13




                                           DISCUSSION

I.     Legal Standard

       The Court of Appeals set forth the procedural rules applicable to the entry of a default

judgment in City of New York v. Mickalis Pawn Shop, LLC:

               “Federal Rule of Civil Procedure 55 is the basic procedure to be
               followed when there is a default in the course of litigation.” Vt.
               Teddy Bear Co. v. 1–800 Beargram Co., 373 F.3d 241, 246 (2d Cir.
               2004). Rule 55 provides a “two-step process” for the entry of
               judgment against a party who fails to defend: first, the entry of a
               default, and second, the entry of a default judgment. New York v.
               Green, 420 F.3d 99, 104 (2d Cir. 2005). The first step, entry of a
               default, formalizes a judicial recognition that a defendant has,
               through its failure to defend the action, admitted liability to the
               plaintiff. . . . The second step, entry of a default judgment, converts
               the defendant’s admission of liability into a final judgment that
               terminates the litigation and awards the plaintiff any relief to which
               the court decides it is entitled, to the extent permitted by Rule 54(c).

645 F.3d 114, 128 (2d Cir. 2011).

       Where default has been entered against a defendant, courts are to accept as true all of the

well-pleaded facts alleged in the complaint, except those concerning the amount of damages. See

Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., Div. of Ace Young Inc., 109

F.3d 105, 108 (2d Cir. 1997) (citing Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973

F.2d 155, 158 (2d Cir. 1992)). “Even after the default . . . it remains for the court to consider

whether the unchallenged facts constitute a legitimate cause of action, since a party in default

does not admit mere conclusions of law.” In re Industrial Diamonds Antitrust Litig., 119 F. Supp.

2d 418, 420 (S.D.N.Y. 2000) (cleaned up). Where a plaintiff’s well-pleaded facts are sufficient to

state a claim on which relief can be granted, the only remaining issue in an inquest is if the

plaintiff has provided adequate support for the requested relief. See Gucci Am., Inc. v. Tyrrell-

Miller, 678 F. Supp. 2d 117, 119 (S.D.N.Y. 2008) (citing Credit Lyonnais Sec. (USA), Inc. v.

Alcantara, 183 F.3d 151, 155 (2d Cir. 1999)).

                                                  5
      Case 1:20-cv-01945-PAE-SN Document 109 Filed 07/20/21 Page 6 of 13




       “[A] plaintiff seeking to recover damages against a defaulting defendant must prove its

claim th[r]ough the submission of evidence . . . .” Malletier v. Carducci Leather Fashions, Inc.,

648 F. Supp. 2d. 501, 503 (S.D.N.Y. 2009). A court may determine the amount a plaintiff is

entitled to recover without holding a hearing so long as (1) the court determines the proper rule

for calculating damages, and (2) the evidence submitted by the plaintiff establishes “with

reasonable certainty” the basis for the damages. Id. (first citing Credit Lyonnais Sec. (USA), Inc.,

183 F.3d at 155, then citing Transatlantic Marine Claims Agency Inc., 109 F.3d at 111).

II.    Liability

       A. Facts Related to Liability

       The following facts are established by the admissible evidence submitted for this inquest

and the allegations in the Amended Complaint, which are deemed admitted except to the extent

they concern the amount of damages. See Greyhound, 973 F.2d at 158.

       On June 29, 2017, Irving Kagan entered into a loan agreement with Rafic Saadeh (the

“Loan Agreement”). See ECF No. 45 (“Am. Compl.”) ¶¶ 7–8; ECF No. 85 (“Saadeh Decl.”) ¶ 3.

The loan agreement stated:

               In consideration of the payment to and receipt by the undersigned,
               IRVING KAGAN, a U.S. citizen . . . (the “Borrower”), of the sum
               of ONE HUNDRED THIRTY THOUSAND U.S. Dollars
               (U.S.$130,000.00) (the “Loan”), from RAFIC SAADEH . . . (the
               “Lender”), the Borrower hereby agrees and promises to repay the
               Loan to Lender no later than the end of the sixth (6th) month from
               and after the date of the receipt of the Loan, together with interest at
               the rate of six percent (6%) per annum as of such repayment date.

ECF No. 85, Ex. A.




                                                  6
      Case 1:20-cv-01945-PAE-SN Document 109 Filed 07/20/21 Page 7 of 13




        Pursuant to the Loan Agreement, Saadeh wired $130,000 to Irving Kagan on or before

July 6, 2017. 2 See Am. Compl. ¶ 10; Saadeh Decl. ¶ 3; ECF No. 85, Ex. B. Therefore, repayment

of the loan was due on January 31, 2018 (as the end of the sixth month after the money was

received). 3 Am. Compl. ¶¶ 9–10; Saadeh Decl. ¶¶ 4–5; see ECF No. 85, Ex. A. On December 20,

2017, Michael Kagan emailed Saadeh, requesting an extra 90 days for repayment of the loan,

thereby moving the due date to April 30, 2018; Irving reiterated Michael’s request for an

extension, and Saadeh agreed. Am. Compl. ¶¶ 12–15; Saadeh Decl. ¶ 6; ECF No. 85, Ex. C.

        The loan was not repaid on April 30, 2018, or ever. Am. Compl. ¶ 16; Saadeh Decl. at

¶¶ 7–8. The loan has therefore been in default since April 30, 2018. See Saadeh Decl. ¶ 9. On

May 31, 2018, after he was reminded of the April 30 deadline, Michael Kagan asked that the

loan be extended for another 45 days beyond May 31, 2018. Am. Compl. ¶ 17. Saadeh notes that

he never agreed to 45 days, but he did ask Michael Kagan to “please arrange the repayment by

the latest end, June 2018.” ECF No. 45, Ex. D.

        Irving Kagan died on January 12, 2020. See Am. Compl. ¶ 22. Throughout the relevant

period, Irving Kagan was a citizen and resident of the State of New York, and he executed the

Loan Agreement in New York. See ECF No. 85, Ex. A (Loan Agreement signed before New

York State Notary Public); Saadeh Decl. ¶12. The Surrogate’s Court for the County of New

York established the Estate and appointed Michael Kagan as its Administrator. Am. Compl. ¶ 4.




2
  Plaintiff explains that the funds were transmitted on July 3, 4, and 5, 2017, but consents to use July 6,
2017, as the date the money was transferred for purposes of this inquest. See ECF No. 84 ¶ 3.
3
  In his declaration filed with his Proposed Findings of Fact and Conclusions of Law, Saadeh states that
the initial due date for the loan was January 6, 2018. According to the Loan Agreement, this is incorrect.
See Saadeh Decl. ¶ 5; ECF No. 84 (Proposed Findings of Fact and Conclusions of Law) (stating the
deadline is January 6, 2018). The Amended Complaint indicates that the original due date for the loan
repayment was January 31, 2018, which would be the “end of the sixth (6th) month from and after the
date of the receipt of the Loan.” Am. Compl. ¶ 10; ECF No. 85, Ex. A.

                                                     7
       Case 1:20-cv-01945-PAE-SN Document 109 Filed 07/20/21 Page 8 of 13




        B. Breach of Contract

        “To prevail on a breach of contract claim under New York law, a plaintiff must prove

‘(1) a contract; (2) performance of the contract by one party; (3) breach by the other party; and

(4) damages.’” Terwilliger v. Terwilliger, 206 F.3d 240, 245–46 (2d Cir. 2000) (quoting First

Invs. Corp. v. Liberty Mut. Ins. Co., 152 F.3d 162, 168 (2d Cir. 1998)). The Court applies New

York state law because it sits in diversity. Bank of N.Y. v. Amoco Oil Co., 35 F.3d 643, 650 (2d

Cir. 1994) (“A federal court sitting in diversity jurisdiction will, of course, apply the law of the

forum state on outcome determinative issues.”).

        Saadeh alleged a valid cause of action in his Amended Complaint for breach of contract

by claiming that (1) Irving Kagan entered into a loan agreement with him; (2) he performed by

wiring $130,000 to Irving Kagan’s New York bank account on July 3, 4, and 5, 2017; (3) Irving

Kagan breached by failing to repay the principal and agreed-upon interest; and (4) such breach

resulted in money damages. See generally Am. Compl. Accordingly, the Court finds that the

Estate is liable for breach of contract, and Saadeh is entitled to damages in the amount

determined below.

III.    Damages 4

        In New York, a “fundamental principle” of an award of damages for breach of contract is

that it “should put the plaintiff in the same economic position he would have been in had the

defendant fulfilled the contract.” HTV Indus., Inc. v. Agarwal, 317 F. Supp. 3d 707, 717

(S.D.N.Y.) (quoting Lucente v. Int’l Bus. Machs. Corp., 310 F.3d 243, 262 (2d Cir. 2002)), as

amended on other grounds (June 18, 2018). “In a typical breach of contract case, a non-breaching



4
 Saadeh brought breach of contract and fraudulent conveyance claims against the Estate. See generally
Am. Compl. Because he now seeks damages pursuant to his breach of contract claim, only those damages
will be considered. See ECF No. 84.

                                                  8
      Case 1:20-cv-01945-PAE-SN Document 109 Filed 07/20/21 Page 9 of 13




party is entitled to the payment it is due under the terms of the contract, less the payment it has

already received and the cost to it to perform the remainder of the contract.” Arch Ins. Co. v.

Precision Stone, Inc., 584 F.3d 33, 40–41 (2d Cir. 2009) (citing United States ex rel. N. Maltese

& Sons, Inc. v. Juno Constr. Corp., 759 F.2d 253, 255 (2d Cir. 1985)).

       New York law also provides that pre-judgment interest “shall be recovered upon a sum

awarded because of a breach of performance of a contract.” HTV Indus., Inc., 317 F. Supp. 3d at

717 (quoting N.Y. CPLR § 5001(a)). The interest rate is set by N.Y. CPLR § 5004. When

“determining the rate of interest to be recovered for unpaid principal, it is well-established that

‘when a contract provides for interest to be paid at a specified rate until the principal is paid, the

contract rate of interest, rather than the legal rate set forth in CPLR 5004, governs until payment

of the principal or until the contract is merged in a judgment.’” NML Cap. v. Republic of

Argentina, 621 F.3d 230, 240 (2d Cir. 2010) (quoting NYCTL 1998–2 Trust v. Wagner, 61

A.D.3d 728, 729 (2d Dep’t 2009)), certified question accepted, 15 N.Y.3d 859 (2010), certified

question answered, 17 N.Y.3d 250 (2011); accord HTV Indus., Inc., 317 F. Supp. 3d at 717.

       There are two types of damages available to successful plaintiffs in breach of contract

cases: general damages and consequential damages (“special damages”). See Diamond v.

Calaway, No. 18-cv-03238 (KPF) (KHP), 2019 WL 8955300, at *7 (S.D.N.Y. Oct. 25, 2019)

(citing Biotronik A.G. v. Conor Medsystems Ireland, Ltd., 22 N.Y.3d 799, 805 (2014)), report

and recommendation adopted, 2020 WL 1228625 (S.D.N.Y. Mar. 13, 2020). General damages

are compensatory, intended to place the non-breaching party “in the same position it would have

occupied had the breaching party satisfied its obligations under the contract.” Vill. of Ilion v.

Cty. of Herkimer, 23 N.Y.3d 812, 822–23 (2014); see also PNC Bank, Nat’l Ass’n v. Wolters

Kluwer Fin. Servs., Inc., 73 F. Supp. 3d 358, 370 (S.D.N.Y. 2014) (“A plaintiff is seeking



                                                   9
     Case 1:20-cv-01945-PAE-SN Document 109 Filed 07/20/21 Page 10 of 13




general damages when he tries to recover ‘the value of the very performance promised.’”

(quoting Schonfeld v. Hilliard, 218 F.3d 164, 175 (2d Cir. 2000))). Consequential damages, on

the other hand, “seek to compensate a plaintiff for additional losses (other than the value of the

promised performance) that are incurred as a result of the defendant’s breach.” PNC Bank, 73 F.

Supp. 3d at 370–71 (quoting Schonfeld, 218 F.3d at 175).

       Saadeh argues that he is entitled to the repayment of the principal and interest of the loan;

thus, he seeks only general damages. Saadeh asserts he is owed $130,000 in principal under the

Loan Agreement. Saadeh Decl. ¶ 10; Am. Compl. ¶ 29. Because Saadeh has sufficiently

established his breach of contract claim, I recommend that Plaintiff be awarded the outstanding

principal on the Loan Agreement of $130,000.

       Saadeh also asserts he is owed interest in three different forms: first, contractual interest

calculated according to the rate in the Loan Agreement; second, statutory pre-judgment interest

according to N.Y. CPLR § 5001; and third, additional interest that accrues “until full repayment

is made,” which the Court construes as a request for post-judgment interest. ECF No. 84 ¶¶ 10–

15. In other words, the interest rate of the loan needs to be ascertained in three parts, the rate

before the date of default (April 30, 2018), the rate after the loan became due until the date of the

entry of final judgment, and the rate post-judgment until full repayment is made.

       According to Saadeh’s calculations, the total amount of contractual interest due is

$6,368.22. Saadeh Decl. ¶ 10. The Loan Agreement stipulates that the annual interest rate before

the loan became due was six percent. See id.; ECF No. 85, Ex. A. Because Saadeh extended the

time for repayment of the loan to April 30, 2018, the interest rate provided for in the Loan

Agreement accrued until that date. See Am. Compl. ¶¶ 12–15; Saadeh Decl. ¶ 6; ECF No. 85,




                                                  10
      Case 1:20-cv-01945-PAE-SN Document 109 Filed 07/20/21 Page 11 of 13




Ex. C. Therefore, as of April 30, 2018, Saadeh was owed interest totaling $6,368.22. 5 See

Saadeh Decl. ¶ 10. Therefore, I recommend Saadeh be awarded $6,368.22 in contractual interest.

        Statutory pre-judgment interest stems from N.Y. CPLR § 5001(a) and (b), which provide

that “[i]nterest shall be recovered upon a sum awarded because of a breach of performance of a

contract” and “shall be computed from the earliest ascertainable date the cause of action

existed.” The statutory interest rate in New York is nine percent. N.Y. CPLR § 5004.

Accordingly, statutory interest at the rate of nine percent on the amount owed under the Loan

Agreement as of April 30, 2018, would be appropriate. See, e.g., Diamond, 2019 WL 8955300,

at *8–9.

        Here, the second part of the interest calculation shall be computed at nine percent of the

balance of the amount owed under the Loan Agreement, or $136,368.22, commencing April 30,

2018, or the date of accrual. See N.Y. CPLR § 5004; see also Saadeh Decl. ¶ 12. Therefore, I

recommend Saadeh be awarded pre-judgment interest at a yearly rate of nine percent from the

date of accrual, April 30, 2018, through the date of the entry of final judgment on the

$136,368.22 owed on April 30, 2018. 6

        The third and final part of the interest Saadeh claims is any post-judgment interest that

accrues until the full amount is repaid. ECF No. 84 ¶ 15. Although Saadeh suggests that interest

shall accrue at the yearly rate of nine percent “until full repayment is made,” that fails to

distinguish between pre- and post-judgment interest. See Saadeh Decl. ¶ 14. Pursuant to 28

U.S.C. § 1961(a), “[i]nterest shall be allowed on any money judgment in a civil case recovered in



5
  The final amount is calculated as six percent per year for the 298 days from July 6, 2017, to April 30,
2018, or $130,000 x (6% x (298/365)).
6
  The statutory interest will continue to accrue on what is not paid at a daily rate of $33.625 (calculated as
9% of $136,368.22 divided by 365 days in a year) until the entry of judgment. See Saadeh Decl. ¶¶ 13–
14.

                                                      11
     Case 1:20-cv-01945-PAE-SN Document 109 Filed 07/20/21 Page 12 of 13




a district court” and “[s]uch interest shall be calculated from the date of the entry of the

judgment, at a rate equal to the weekly average 1-year constant maturity Treasury yield, as

published by the Board of Governors of the Federal Reserve System, for the calendar week

preceding[] the date of the judgment.” (footnote omitted). The “award of postjudgment interest is

mandatory.” Schipani v. McLeod, 541 F.3d 158, 165 (2d Cir. 2008) (citing Westinghouse Credit

Corp. v. D’Urso, 371 F.3d 96, 100 (2d Cir. 2004)).

       Because “[p]ost-judgment interest serves as a means to ‘compensate the successful

plaintiff for being deprived of compensation for the loss from the time between the ascertainment

of the damage and the payment by the defendant,’” the Court finds such an award to be

appropriate here. Westinghouse Credit Corp., 371 F.3d at 101–02 (quoting Kaiser Aluminum &

Chem. Corp. v. Bonjorno, 494 U.S. 827, 835–36 (1990)).

                                          CONCLUSION

       I recommend that the Court award Saadeh $130,000 in principle, plus $6,368.22 in

contractual interest, for a total of $136,368.22. I further recommend that Saadeh be awarded

pre-judgment statutory interest at an annual rate of nine percent, to be calculated on the full

amount owed pursuant to the Loan Agreement, or $136,368.22, from the date of accrual to the

date of the entry of final judgment, and post-judgment interest to accrue at the statutory rate.




DATED:         July 20, 2021
               New York, New York




                                                  12
     Case 1:20-cv-01945-PAE-SN Document 109 Filed 07/20/21 Page 13 of 13




                               *                 *                *

                     NOTICE OF PROCEDURE FOR FILING OBJECTIONS
                        TO THIS REPORT AND RECOMMENDATION

       The parties shall have fourteen days from the service of this Report and Recommendation

to file written objections pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules

of Civil Procedure. See also Fed. R. Civ. P. 6(a), (d) (adding three additional days when service

is made under Fed. R. Civ. P. 5(b)(2)(C), (D), (E), or (F)). A party may respond to another

party’s objections within fourteen days after being served with a copy. Fed. R. Civ. P. 72(b)(2).

Such objections shall be filed with the Clerk of the Court, with courtesy copies delivered to the

chambers of the Honorable Paul A. Engelmayer at the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York 10007, and to any opposing parties. See 28

U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b). Any requests for an extension of time for

filing objections must be addressed to Judge Paul A. Engelmayer. The failure to file these timely

objections will result in a waiver of those objections for purposes of appeal. See 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b); Thomas v. Arn, 474 U.S. 140 (1985).




                                                13
